DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
Response to Arguments
2.	Applicant’s arguments, filed on 11/01/2021, pages 8-10, with respect to claim 17 have been fully considered but are not persuasive.
	Applicant argues (1) Karaki does not discloses "performing the autonomous transmission from one of a plurality of time-domain locations that are randomly selected in the second frequency band", and (2) Chang does not disclose “one of a grant-based uplink transmission indicated by a first PDCCH and an autonomous transmission indicated by a second PDCCH, wherein the first PDCCH is scrambled by a Cell-Radio Network Temporary Identifier (C-RNTI), in a case that the carrier sense circuitry senses the channel state is the idle state and the second PDCCH is scrambled with a scrambling identifier related to the autonomous transmission when indicating autonomous transmission configuration information”. The examiner respectfully disagrees.
	Regarding the first argument, applicant’s specification [0115] describes the LBT mechanism, where the terminal apparatus can autonomously transmit the uplink subframe in the unlicensed band by performing the carrier sense. In the case that the terminal apparatus performs the carrier sense, and that the terminal apparatus can determine that the unlicensed band is idle for a randomly configured period of time (a 
As presented in the Office Action, Karaki [0046-0047] Fig. 7, describes the SCell in unlicensed spectrum (IEEE 802.11 Wi-Fi) is denoted as a LAA SCell (i.e., second frequency band). [0051, 0056] the Wi-Fi terminals (UE) can start the uplink transmission without waiting for permission from the eNB. In other words, a UE can perform LBT to gain uplink channel access whenever the uplink data arrives without transmitting a SR or having an uplink grant from the eNB (i.e., autonomous transmission). [0036-0038] Figs. 5 and 6 show the LBT mechanism of Wi-Fi, where the station needs to performs a CCA by sensing the medium is idle before the transmission by selecting a random backoff counter and defer for the number of slot channel to be idle, which is based on a random factor N of clear idle slots as shown in Fig. 6. If the medium is busy, the station waits for the medium to go idle, and waits for a further random backoff period by selecting random backoff counter in a random backoff contention window (CW).
That is, performing the autonomous transmission from one of a plurality of time-domain locations that are randomly selected in the second frequency band. 
Regarding the second argument
Applicant’s specification [0113, 0117, 0125-0126] recite “common control information, common DCI”.  “the base station apparatus can transmit the information indicating the position of the idle period and the length of the idle period by using the common DCI”. [0124-0125] “the base station apparatus can notify the terminal apparatus of the downlink control information (e.g., the common DCI) including information indicating the interlace candidates allocated to the autonomous transmission” and “the terminal apparatus reads the common DCI and recognizes that the autonomous transmission”. [0126] “configured by the common DCI or the like from the base station apparatus such that the position and length of the idle period can be common to the terminal apparatuses that perform the autonomous transmission.” Therefore, the examiner interprets “the first PDDCH and the second PDCCH” as “common control information or common DCI for indicating a grant-based uplink transmission and an autonomous transmission, and is scrambled by a Cell-Radio Network Temporary Identifier such as new scrambling ID, C-RNTI and CC-RNTI.
the applicant’s specification [0099] recites ‘the downlink control information/channel that is common in a cell (also referred to as common downlink control information, downlink common control channel)…The base station apparatus masks the downlink common control channel with a Common Cell-Radio Network Temporary Identifier (CC-RNTI)..the C-RNTI is identifier that the base station apparatus temporarily allocates to the terminal 
Applicant’s specification does not define what a new scrambling ID is, and does not specifies the differences between new scrambling ID and the CC-RNTI. The examiner considered the new scrambling ID is the same as CC-RNTI according to the [0099].
Furthermore, applicant’s specification [0115, 0117] recites “the terminal apparatus can autonomously transmit the uplink subframe in the unlicensed band. For example, in a case that the terminal apparatus performs the carrier sense in the uplink subframe period and can determine that the unlicensed band is idle”. 
	As presented in the Office Action, Chang [0086-0089, 0092] the eNB transmit one or more parameters in common PDCCH included in a DCI (i.e., common DCI) for the MF UE to perform grantless uplink transmissions (i.e., autonomous uplink transmission) and the MF UE may perform LBT and autonomous PUSCH (e.g., grantless uplink) transmissions. In some embodiments, for a MF UE that detects PDCCH with DCI, which is scrambled by UE Cell Radio Network Temporary Identifier CC-RNTI (i.e., scrambling identifier). [0092] In other embodiments, a new RNTI (C-RNTI) may be introduced for autonomous uplink transmission.
and the C-RNTI is related to a duration and an offset in which a MF UE may transmit grantless uplink transmissions (autonomous uplink transmission). That is the second PDCCH is scrambled with a scrambling identifier related to the autonomous transmission.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

4.	Claims 17, 19, 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Karaki et al., (US 2019/0342037), hereinafter Karaki, in view of Chang et al. (WO 2018/106911A2), hereinafter Chang.

Regarding Claim 17, Karaki teaches A terminal apparatus configured to communicate with a base station apparatus in a first frequency band, the first frequency band being a licensed frequency band and a second frequency band, the second frequency band being an unlicensed frequency band ([Para. 0047, 0105] Fig. 8, UE 12 configured to communicate with base station (e.g., eNBs) in Primary Cell (PCell) using licensed spectrum and in Secondary LAA Cell (SCell) using unlicensed spectrum as shown in Fig. 7); the terminal apparatus comprising: reception circuitry ([Para. 153] Fig. 13, wireless device 12 (e.g., a UE) includes circuitry and one or more transceivers 24 including receivers 28)) configured to receive downlink control information via a physical downlink control channel (PDCCH) ([Para. 0124] receiving a grant in downlink control information (DCI) via PDCCH), carrier sense circuitry ([Para. 0081, 0153-0154] Fig. 13, UE includes circuitry comprising one or more processors 20 to carry out the functionality according to any of the embodiments described) configured to sense whether a channel 
Karaki does not disclose transmission circuitry configured to perform, in the second frequency band via a physical uplink shared channel (PUSCH), one of a grant-based uplink transmission indicated by a first PDCCH and an autonomous transmission indicated by a second PDCCH, wherein the first PDCCH is scrambled by a Cell-Radio Network Temporary Identifier (C-RNTI), in a case that the carrier sense circuitry senses the channel state is the idle state and the second PDCCH is scrambled with a scrambling identifier related to the autonomous transmission when indicating autonomous transmission configuration information.
Chang teaches transmission circuitry ([Para. 0033] Fig. 2 illustrates example components of a UE includes baseband circuitry 204 and RF circuitry 206 with one or more antennas 210), configured to perform, in the second frequency band via a physical uplink shared channel (PUSCH), one of a grant-based uplink transmission indicated by a first PDCCH ([Para. 0084-0087] Fig. 9, an eNB may transmit one or more parameters  and such parameters may be included in a downlink control information (DCI) in the PDCCH. The downlink control information (DCI) for an uplink grant may be configured within a downlink subframe 904 and the MF UE may decode the uplink grant DCI and prepare data for a scheduled PUSCH transmission) and an autonomous transmission indicated by a second PDCCH ([Para. 0086] In some embodiments, a MF UE may perform LBT and autonomous PUSCH indicated by the common PDCCH (common DCI)),
 wherein the first PDCCH (interpreted as common PDCCH) is scrambled by a Cell-Radio Network Temporary Identifier (C-RNTI), in a case that the carrier sense circuitry senses the channel state is the idle state ([Para. 0088, 0116, 0126] UE detects common PDCCH from an eNB including DCI (i.e., common DCI) which is scrambled by CC-RNTI), indicates an UL duration for a subframe n for the MF UE to transmit grantless uplink transmissions. The MF UE receive, from an evolved node B (eNB), downlink control information (DCI) in a physical downlink control channel (PDCCH) on the MF cell (common DCI), the common DCI including uplink grant information. When the MF UE  sense the PUSCH to be idle during a time duration, the MF UE transmits the GUL transmission);
and the second PDCCH is scrambled with a scrambling identifier related to the autonomous transmission, when indicating autonomous transmission configuration information ([Para. 0086, 0088-0089, 0092] the MF UE detects common PDCCH including DCI (i.e., common DCI) which is scrambled by Common Cell-Radio Network Temporary Identifier (i.e., scrambling identifier, CC-RNTI), which indicates an UL duration and UL offset for the MF UE to transmit grantless uplink transmissions (i.e., 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Karaki and Chang to improve the uplink system capacity by performing grantless uplink [0085].

Regarding Claim 19, Karaki teaches a base station apparatus configured to communicate with a terminal apparatus in a first frequency band, the first frequency band being a licensed frequency band and a second frequency band, the second frequency band being an unlicensed frequency band ([Para. 0047, 0105] Fig. 8, base stations 14 (e.g., eNBs) configured to communicate with UE 12 in Primary Cell (PCell) using licensed spectrum and in Secondary LAA Cell (SCell) using unlicensed spectrum as shown in Fig. 7), the base station apparatus comprising: transmission circuitry ([Para. 156] Fig. 15,  base station 14 includes circuitry comprising transmitter 44) configured to transmit downlink control information via a physical downlink control channel (PDCCH) ([Para. 0073-0074, 0124] eNB 14 transmit a grant in downlink control information (DCI) via PDCCH for requesting retransmission), and reception circuitry ([Para. 156] Fig. 15,  base station 14 includes circuitry comprising receiver 46) configured to receive, in the second frequency band via a physical uplink shared channel (PUSCH), one of a grant-based uplink transmission indicated by a first PDCCH, and an autonomous transmission ([Para. 0048, 0053, 0107, 0139] Fig. 9, the base 
Karaki does not disclose reception circuitry configured to receive, in the second frequency band via a physical uplink shared channel (PUSCH), one of a grant- based uplink transmission indicated by a first PDCCH and an autonomous transmission indicated by a second PDCCH, wherein the first PDCCH is scrambled by a Cell-Radio Network Temporary Identifier (C-RNTI), in a case that a channel state is sensed to be an idle state and the transmission circuitry scrambles the second PDCCH with a scrambling identifier related to the autonomous transmission when indicating autonomous transmission configuration information.
Chang teaches reception circuitry ([Para. 0126] the apparatus of an eNB comprising processing circuitry configured to receive from the UE in a PUSCH), configured to receive, in the second frequency band via a physical uplink shared channel (PUSCH), one of a grant-based uplink transmission indicated by a first PDCCH ([Para. 0084-0087] an eNB may receive PUSCH corresponding to one or more parameters in a physical downlink control channel (PDCCH) (e.g., common PDCCH) and such parameters may be included in a downlink control information (DCI) in the PDCCH. The downlink control information (DCI) for an uplink grant may be configured within a downlink subframe 904 and the MF UE may decode the uplink grant DCI and prepare data for a scheduled PUSCH transmission) and an autonomous transmission indicated by a second PDCCH ([Para. 0086] In some embodiments, a MF UE may perform LBT and autonomous PUSCH indicated by the common PDCCH (common DCI)),

and the second PDCCH is scrambled with a scrambling identifier related to the autonomous transmission, when indicating autonomous transmission configuration information ([Para. 0086, 0088-0089, 0092] the MF UE detects common PDCCH including DCI (i.e., common DCI) which is scrambled by Common Cell-Radio Network Temporary Identifier (i.e., scrambling identifier, CC-RNTI), which indicates an UL duration and UL offset for the MF UE to transmit grantless uplink transmissions (i.e., autonomous transmission). [Para, 0089] In some embodiments, a Cell Radio Network Temporary Identifier (C-RNTI), and duration of uplink transmission with respect to an autonomous uplink transmission. [Para. 0092] In other embodiments, a new RNTI (C-RNTI) may be introduced for autonomous uplink transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Karaki and Chang to improve the uplink system capacity by performing grantless uplink [0085].
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 19.

5.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karaki and in view of Chang as applied to claims 17 and 19 respectively above, and further in view of Yerramalli et al. (US 2018/0092043), hereinafter Yerramalli.

Regarding Claim 18, the combination of Karaki and Chang does not teaches wherein the reception circuitry is configured to receive radio resource control (RRC) information related to a maximum channel occupancy time, and the transmission circuitry is configured to continue the autonomous transmission based on the maximum channel occupancy time.
Yerramalli teaches wherein the reception circuitry ([Para. 0096] Fig. 6, UE 115 includes reception processor 658) is configured to receive radio resource control (RRC) information related to a maximum channel occupancy time ([Para. 0120] FIG. 9A show eNB 115b may signal via RRC signaling to UE 115a the type indicator that the eNB 115b has successfully performing LBT procedure over the maximum channel occupancy time (MCOT) (i.e., the UE 115a receives RRC information related to the MCOT), and the transmission circuitry ([Para. 0096] Fig. 6, UE 115 includes transmission processor 664) is configured to continue the autonomous transmission based on the maximum channel occupancy time ([Para. 0120, 0126] FIG. 9A show the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Karaki, Chang and the teaching of use RRC signaling for the maximum channel occupancy time in operation of the unlicensed band from Yerramalli to improve detection capabilities of the signal transmission, resulting in more effective and accurate reservations of a channel of the contention-based shared radio frequency spectrum band [0056].

Regarding Claim 20, the combination of Karaki and Chang does not disclose wherein the transmission circuitry is configured to transmit radio resource control (RRC) information related to a maximum channel occupancy time, and the reception circuitry is configured to continue reception the autonomous transmission based on the maximum channel occupancy time.
 Yerramalli teaches wherein the transmission circuitry ([Para. 0095] Fig. 6, eNB 105 includes transmit processor 620) is configured to transmit radio resource control (RRC) information related to a maximum channel occupancy time ([Para. 0120] FIG. 9A show eNB 115b may signal via RRC signaling to UE 115a the type indicator that the eNB 115b has successfully performing LBT procedure over the maximum channel occupancy time (MCOT) (i.e., the eNB 115b transmit RRC information related to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Karaki, Chang and the teaching of use RRC signaling for the maximum channel occupancy time in operation of the unlicensed band from Yerramalli to improve detection capabilities of the signal transmission, resulting in more effective and accurate reservations of a channel of the contention-based shared radio frequency spectrum band [0056].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150365931, Ng et al. discloses Harq procedure and frame structure for lte cells on unlicensed spectrum.
US 20180206269, Bhorkar et al. discloses Systems, methods and devices for sharing a wireless medium using listen before talk.
.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413